Citation Nr: 1021958	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from September 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded an October 2004 
videoconference hearing before a Veterans Law Judge (VLJ).  
Prior to the appeal being returned to the Board for 
adjudication on the merits, VA informed the Veteran in an 
October 2006 letter that the VLJ conducting his 
videoconference hearing is no longer with the Board and that 
he may have additional hearing.  The Veteran declined to have 
an additional hearing, and the case came before the 
undersigned VLJ.   

In November 2006, the Board denied service connection for 
hearing loss, tinnitus, and a lumbar spine disorder, and 
remanded issues concerning the evaluation of scars and 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2007, the Court 
issued an order which granted a joint motion of the parties, 
dated in November 2007, for remand and to vacate the Board's 
November 2006 decision to the extent that it denied service 
connection for hearing loss, tinnitus, and a lumbar spine 
disorder.  A copy of the motion and the Court's Order have 
been incorporated into the claims folder.  

In March 2008, the Board remanded the matter to the RO in 
order to implement the Court's remand directives.  Following 
development by the RO, the case returned to the Board, and 
the Board issued a denial of the three claims in March 2009.  
The Veteran appealed the March 2009 Board denial of service 
connection for a lumbar back disability to the Court.  The 
Court issued an August 2009 order which granted a joint 
motion of the parties for remand and vacated the part of the 
March 2009 Board decision which denied service connection for 
a lumbar back disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The evidence of record does not support the Veteran's 
assertion that he was injured in a fight during service.

2.  The persuasive medical evidence is against a finding that 
the Veteran's present back disability is related to an in-
service injury of falling through a glass door.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis will be presumed to have been 
incurred during service, if the disability is manifested to a 
compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

A lumbar spine disorder was not shown in service or until 
2000.  The Veteran's service treatment records do not reflect 
any lumbar spine problem, and the August 1975 service 
discharge examination report did not show any back problems.  
The Veteran reported, on VA examination in April 2006 that he 
slipped and fell through a glass window and landed on his 
back in service in October 1974.  Since then, he began 
experiencing back pain.  Similar assertions were provided 
during an October 2004 videoconference hearing.  Service 
treatment records from October 1974 reflect treatment for 
lacerations of the left thigh, right buttock, and left side 
of the Veteran's neck.  

In September 2004, the Social Security Administration (SSA) 
granted the Veteran disability benefits for posttraumatic 
stress disorder (PTSD) and a back disability, effective 
January 15, 1999.  

The Veteran was afforded an April 2006 VA examination.  He 
reported injuring his back after a fall during service.  
Clinical examination showed limited motion and X-rays 
confirmed the presence of degenerative joint disease of the 
lumbar spine at 
L4-5 and L5-S1.  The examiner diagnosed mild degenerative 
changes at the lumbosacral junction with degenerative disk 
disease and facet arthropathy at L4-5 and L5-S1.  The 
examiner opined that it is less likely than not that the 
present spine disability is related to or caused by military 
service.  He explained that there was no evidence showing a 
back injury during service that resulted in a chronic lumbar 
spine disability.  He also believed that relating the glass 
door injury during service to the present back disability 
would be speculative.

A private medical opinion by A.A., MD, from June 2008 is of 
record.  She reviewed service treatment records, post service 
records, and the Board hearing transcript.  She noted two 
back injuries during service.  The first back injury occurred 
while falling through the glass door and the other occurred 
when the Veteran was shoved against a wall.  Dr. A.A. opined 
that the direct injury from the fight and the altered gait 
from the lacerations to the thigh and right buttock resulted 
in the present back disability.  She stated that it is 
unusual for a male in his forties to have such disabling back 
pain without a history of trauma and that there was no 
documentation of non-service trauma.  Dr. A.A. also stated 
that she disagreed with the VA examiner's opinion.  She 
explained that the Veteran's back disability is a progressive 
condition that would not be readily apparent during service.  
She opined that the current back disability is more likely 
related to the in-service incidents.   

Analysis

The Veteran contends that his present back disorder is 
related to the in-service incidents of falling through a 
glass door and being shoved during a fight.  He provided 
medical evidence to support his contention via Dr. A.A.'s 
June 2008 letter.  

The pertinent issues in this case are whether the Veteran's 
reports of the in-service incidences are credible and if so, 
whether Dr. A.A.'s June 2008 letter is probative evidence of 
a nexus.  The record confirms that the Veteran has a present 
back disability.  38 C.F.R. § 3.303.

The Board will address the credibility of the Veteran's 
reported in-service injuries that underlie Dr. A.A.'s 
favorable opinion.  See Buchanan v. Nicholson, 451F.3d 1331, 
1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements);  Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

The Veteran's report of falling through a glass door is 
corroborated by October 1974 service treatment records 
indicating lacerations to the left thigh, right buttocks, and 
left side of the neck.  Although the service treatment 
records do not list the exact cause of the injury, they 
indicate his lacerations required stitches.  The Board finds 
the Veteran credible in his reports of injuring himself by 
falling through a glass door.  Buchanan, supra.  

The record does not contain any corroborative evidence 
showing that the Veteran was involved in a fight around 
January 1975.  As part of a PTSD service connection claim 
based upon personal assault, the Veteran submitted a November 
2004 statement describing the fight.  During the fight, he 
was thrown against a wall and reported that several others 
witnessed the fight.  Service treatment records do not 
reference any injuries from fighting.  The Veteran's 
personnel records do not reflect that the Veteran was 
involved in a fight.      

The Board does not find that there is credible evidence 
showing the Veteran was injured during a fight.  The 
Veteran's injury reports are not consistent with either 
personnel records or service treatment records.  Buchanan, 
supra.; Caluza, supra. (credibility of witness can be 
impeached by showing inconsistency with other items of 
evidence).  In his November 2004 statement detailing the 
fight, the Veteran describes the fight as being witnessed by 
several others and experiencing injuries.  He also reports 
that his assailant was written up for instigating the fight.  
In light of this description, the Board gives great weight to 
the absence of documentation or reference to the fight in the 
personnel records and service treatment records to conclude 
that the credible evidence is against finding that the 
Veteran was injured during a fight.  See id.    

Given that the credible evidence only shows that the Veteran 
injured himself falling through a glass door, the issue 
becomes whether Dr. A.A.'s letter is sufficient competent 
medical evidence relating this in-service injury to active 
service.  Dr. A.A. relates both the alleged fight injuries 
and an altered gait caused by the fall to the Veteran's 
present back disability.  Meanwhile, the examiner conducting 
the April 2006 VA examination opines that it is speculative 
to relate the Veteran's current back disability to the in-
service fall.  

The instant case presents two differing medical opinions on 
the etiology of the Veteran's present back disability.  The 
Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

Initially, the Board observes that Dr. A.A. never treated the 
Veteran and was contacted solely for a medical opinion based 
upon review of the medical record and upon the assumption 
that the Veteran was injured during a fight.  Leshore, supra.  
The crux of Dr. A.A.'s opinion is that the Veteran's back 
disability is a progressive disability that may not be 
apparent until many years later.   Separately, the examiner 
conducting the April 2006 VA examination deemed it too 
speculative to relate the remote fall injury to the present 
back disorder.  He cited the complete absence of back pain at 
the time of injury to support his conclusion.

The Board finds the VA examiner's opinion more persuasive.  
Dr. A.A.'s opinion is premised upon both the in-service fall 
and fight occurring.  Gabrielson, supra.; Prejean, supra.  As 
noted above, the Board does not find that there is sufficient 
credible evidence that a fight occurred.  See Leshore, supra.  
The VA examiner explained that he declined to associate 
treatment for lacerations not involving the back to the 
present back injury as the Veteran did not complain of back 
pain at the time.  Dr. A.A. asserts that the Veteran's back 
condition is a latent disability; however, she does not cite 
any medical studies to support her conclusion.  The Board 
finds the VA examiner's opinion and reasoning more plausible 
as the October 1974 service treatment records do not show 
complaints of back pain at the time of injury, and Dr. A.A. 
did not cite any medical studies to support her conclusion of 
a latent back disability.  Gabrielson, supra.  

Since the preponderance of the medical evidence is against a 
finding that the Veteran's present back disability is related 
to active service, the claim is denied.  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a January 2003 
letter, prior to the date of the issuance of the appealed 
August 2003 rating decision.  The Veteran was not informed 
about how a disability rating and an effective date for the 
award of benefits are assigned in cases where service 
connection is warranted until a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this letter was furnished after the issuance of the appealed 
rating decision, the appeal was subsequently readjudicated in 
a Supplemental Statement of the Case issued in January 2009.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The Board must insure compliance with instructions from prior 
remands regarding the appeal issued by either the Board or 
the Courts.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this instance, the Court remanded the appeal in August 2009 
for the Board to consider Dr. A.A.'s June 2008 medical 
opinion.  Dr. A.A.'s medical opinion has been associated with 
the claims file, and the instant decision includes due 
consideration to her June 2008 medical opinion.  The Board 
finds that the record is in compliance with the instructions 
found in the Court's August 2009 remand.  See id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in April 2006 that was fully 
adequate for the purposes of adjudication.  The VA 
examination report reflects a full review of the claims file, 
interview of the Veteran, physical examination, and medical 
opinion by a VA physician.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a back disability is denied. 


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


